Citation Nr: 0433890	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  03-33 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a disability rating greater than 20 percent 
for duodenal ulcer, status post vagotomy, atrectomy.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from May 1961 through May 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

The claimant testified before the undersigned at a Board 
hearing in January 2004.  The tape of this hearing was 
inadvertently lost so that a transcription of that hearing 
could not be obtained.  The veteran was informed of this by 
correspondence dated in September 2004 and was given 30 days 
to respond with a request for a new hearing before the case 
went to the Board.  The veteran failed to respond and thus 
the case is currently before the Board.  If the veteran 
subsequently requests a new hearing during the pendency of 
this remand he should be scheduled for one.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The record reveals that the veteran was afforded a VA 
examination regarding his duodenal ulcer in January 2003.  
This examination revealed rapid gastric emptying syndrome.  
However, this examination failed to provide the information 
necessary to evaluate the veteran under the current rating 
criteria.  Also in light of the time that has passed since 
this examination it appears that VA has a duty to assist the 
veteran in providing a new examination.  Weggenmann v. Brown, 
5 Vet. App. 281, 284 (1993).

Since the veteran receives treatment for service-connected 
disability at VA Puget Sound facilities, the updated records 
should be obtained.  Moreover, in correspondence dated in 
December 2002 the veteran informed VA that his claim for 
social security disability had been approved, however, 
records associated with that decision are not on file.

Accordingly, the case is REMANDED for the following action:

1.  The RO must obtain all records 
from the VA Puget Sound facilities, 
for the veteran's treatment from 
October 2003 to the present.  

2.  The RO should contact the Social 
Security Administration and obtain 
administrative decisions and all medical 
records used in determining the 
claimant's entitlement to Social Security 
disability benefits awarded approximately 
in December 2002 and associate them with 
the claims folder.  

3.  After the development described 
above has been completed, the 
appellant should be afforded a VA 
gastrointestinal examination in order 
to determine the current nature and 
severity of his service connected 
duodenal ulcer.  The claims folder 
must be made available to the examiner 
for review.  All indicated special 
studies and tests should be 
accomplished.  The claims folder 
should be made available to the 
examiner for use in studying the case.  
In particular, the examiner is 
requested to comment on whether there 
is a confirmed diagnosis of alkaline 
gastritis and/or confirmed persisting 
diarrhea and whether there is 
impairment of health manifested by 
anemia and weight loss and/or 
recurrent incapacitating episodes, and 
if so, their duration and frequency.

4.  The RO should then review the record 
and ensure that all the above actions are 
completed.  When the RO 


is satisfied that the record is complete 
the claim should be readjudicated.  If 
the claim is still denied the RO must 
furnish the claimant and his 
representative, if applicable, with a 
Supplemental Statement of the Case (SSOC) 
and allow the claimant an opportunity to 
respond.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2004).  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




